09-4139-ag
         Marioglo v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A088 377 771
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of September, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       LIDIA MARIOGLO,
14                Petitioner,
15
16                            v.                                09-4139-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                Jay Ho Lee, New York, New York.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Susan K. Houser, Senior
27                                      Litigation Counsel; Jacob A.
28                                      Bashyrov, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Lidia Marioglo, a native of the Soviet Union and a

6    citizen of Russia, seeks review of a September 8, 2009,

7    order of the BIA affirming the July 22, 2008, decision of

8    Immigration Judge (“IJ”) Thomas J. Mulligan, denying her

9    application for withholding of removal.     In re Lidia

10   Marioglo, No. A088 377 771 (B.I.A. Sept. 8, 2009), aff’g No.

11   A088 377 771 (Immig. Ct. N.Y. City July 22, 2008).        We

12   assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we review the

15   IJ’s decision as supplemented by the BIA’s decision.           See

16   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005) .       The

17   applicable standards of review are well-established.

18   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

20       Marioglo challenges the agency’s denial, on adverse

21   credibility grounds, of her claim for withholding of

22   removal.     However, substantial evidence supports the

23   agency’s adverse credibility determination.     For asylum

                                     2
1    applications governed by the REAL ID Act, the agency may,

2    considering the totality of the circumstances, base a

3    credibility finding on an asylum applicant’s “demeanor,

4    candor, or responsiveness,” the plausibility of his or her

5    account, and inconsistencies in his or her statements,

6    without regard to whether they go “to the heart of the

7    applicant’s claim.”     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

8    Xia Lin, 534 F.3d at 167 n. 4).

9        We defer to the IJ’s finding that Marioglo’s

10   “contrived” demeanor undermined her credibility.     See Majidi

11   v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005); see also

12   Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 116-17 (2d

13   Cir. 2007).   Additionally, the IJ reasonably based his

14   adverse credibility determination on several discrepancies

15   among Marioglo’s testimony, her written application, and her

16   supporting evidence.

17       Finally, the IJ did not err in declining to give

18   significant weight to the medical reports Marioglo submitted

19   in support of her claim because he reasonably determined

20   that these documents were created eleven years after the

21   events they describe.     See Chen v. U.S. Dep’t of Justice,

22   471 F.3d 315, 342 (2d Cir. 2006).     Moreover, even if these



                                     3
1    medical reports were authentic, the IJ reasonably determined

2    that they were outweighed by Marioglo’s very demeanor.     See

3    id. at 341 (finding that the alien’s failure to corroborate

4    her claim was collateral to the IJ’s finding that her

5    “largely uncorroborated, non-credible testimony was

6    insufficient to establish withholding of removal”).

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of

9    removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                    4